Citation Nr: 1543586	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in the amount of $17,454.24, to include whether the debt is valid.

(The issues of whether new and material evidence has been received to reopen claims of service connection for a back disability, a bilateral knee disability, and a psychiatric disability and the underlying issues of entitlement to service connection for a bilateral knee disability and a psychiatric disability are the subject of a separate decision of the Board.) 


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1972.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 decision of the Committee on Waivers and Compromises at the Regional Office and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's claim file is currently maintained at the New York, New York RO.

The Veteran was previously represented by agent Bryan Held.  In April 2015, the Veteran revoked this representation and indicated that he wished to be represented by Disabled American Veterans.  However, he did not submit any form (VA Form 21-22 or Form 21-22a) appointing any other organization or individual as his representative.  The Board subsequently sent him a letter in August 2015 which notified him of his right to representation, requested that he clarify his choice of representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to represent himself.  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  The Veteran failed to respond to the August 2015 letter.  Hence, he is now unrepresented. 

The issue of whether new and material evidence has been received to reopen claim regarding the propriety of the termination of pension benefits, effective September 29, 2008, has been raised by the record in a May 2014 letter from the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a June 2011 decision, the Committee on Waivers and Compromises at the RO in Philadelphia, Pennsylvania denied the Veteran's request for a waiver of the recovery of indebtedness in the amount of $17,454.24.  In January 2012, the Veteran submitted a timely notice of disagreement with the denial of his waiver request as well as the validity of the debt.  A statement of the case has not been issued, and should be provided on remand.  38 U.S.C.A. § 7105(a); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case as to the issue of entitlement to a waiver of the recovery of indebtedness in the amount of $17,454.24, to include whether the debt is valid, along with appellate rights.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



